Case: 21-40091     Document: 00516393399          Page: 1    Date Filed: 07/13/2022




           United States Court of Appeals
                for the Fifth Circuit                          United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  July 13, 2022
                                   No. 21-40091                  Lyle W. Cayce
                                                                      Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Andres Manuel Alvarez,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:20-CR-41-1


   Before Jones, Higginson, and Duncan, Circuit Judges.
   Stuart Kyle Duncan, Circuit Judge:
          During a roundup of gang members with outstanding warrants,
   Corpus Christi police were given information describing one suspect only as
   a “Hispanic male” who had “run from officers” on a “bicycle with large
   handlebars” in the “area of Leopard and Up River” at some unspecified time
   in the past. The officers had nothing else—not the suspect’s photo, his age,
   his build, his clothing, or any other identifying features. Nor were they told
   when the suspect had last been seen in the area. Nor were they told anything
   about the bicycle other than it had “large handlebars.”
Case: 21-40091       Document: 00516393399         Page: 2      Date Filed: 07/13/2022




                                    No. 21-40091


          Armed with this meager description, the police soon found a person
   who fit it: Andres Alvarez, who was riding a bicycle with large handlebars in
   the noted area. Alvarez at first ignored the officers, but he was soon stopped
   and a frisk revealed he had a revolver and ammo. The officers later
   determined Alvarez was not the Hispanic male on a bicycle they were looking
   for. The government then charged Alvarez with being a felon in possession,
   and Alvarez moved to suppress the evidence against him. The district court
   denied the motion, holding the officers had reasonable suspicion for the stop.
          Reasonable suspicion to stop someone suspected of criminal activity
   is a low threshold, but not this low. Our cases require officers to have
   information more specific than “a Hispanic male who once rode away from
   police on a bicycle with large handlebars in a particular area,” especially in
   Corpus Christi, Texas. That open-ended description would effectively
   authorize random police stops, something the Fourth Amendment abhors.
   See generally Terry v. Ohio, 392 U.S. 1 (1968). Our dissenting colleague
   sharply disagrees with our analysis. Post at 1–9. But as we explain below, infra
   pp. 16–17, nn.6–7, 10, 13, 15–16, the dissent is mistaken.
          We reverse the denial of Alvarez’s motion to suppress, vacate his
   conviction and sentence, and remand for further proceedings.
                                         I.
          On July 15, 2019, federal and Texas law enforcement conducted a
   state-wide “roundup” of known gang members with outstanding warrants.
   Officer Martin Deleon, a thirty-two-year Corpus Christi Police Department
   veteran with twenty-eight years in the gang unit, led a team of about a dozen
   officers. Each team received a packet of fifteen to twenty subjects grouped
   geographically.
          One subject in the Deleon team’s packet was described as a “Hispanic
   male” in the “area of Leopard and Up River.” The information stated the




                                          2
Case: 21-40091      Document: 00516393399           Page: 3   Date Filed: 07/13/2022




                                     No. 21-40091


   subject “may be in the area on a bicycle and that he had run from officers in
   the past [o]n that bicycle.” It described the bicycle only as having “large
   handlebars.” But the officers did not know anything about the bicycle’s color
   or condition or whether it had other identifiers like pegs or distinctive tires.
   Nor did the officers know the subject’s age, body type, or build; whether he
   had identifying marks or features; what he was last seen wearing; or when he
   was last seen in the area.
          The officers searched for the subject in an apartment complex in the
   Leopard–Up River area but could not find him, so they left for another
   location. Officer Deleon and his partner drove in a marked patrol car down
   Old Robstown Road toward Up River Road, an area known for gang activity.
   They saw a man who fit the subject’s description riding a bicycle with large
   handlebars on the sidewalk approaching the intersection from the opposite
   side of Up River Road. The suspect turned left, and the officers turned right,
   so they were traveling parallel on Up River, with a lane of oncoming traffic
   between them. The officers pulled alongside the suspect, and Deleon honked
   the horn and shouted, “stop, pull over[!]” The suspect asked, “Why?” and
   kept pedaling.
          After the suspect traveled about seventy-five yards, the officers pulled
   ahead of him and blocked the sidewalk. The suspect laid his bicycle down,
   and the officers grabbed him. They placed him against the car and frisked
   him, finding a revolver on his waistband and ammunition in his pocket. They
   cuffed him and put him in their car.
          The officers could not immediately identify their detainee. Deleon did
   not recall the name of the wanted gang member described in the packet. The
   team apparently had been looking for Jose Morales, “the third or fourth guy
   on the list.” The officers later learned that they had instead detained Alvarez,
   a convicted felon, who himself had an outstanding warrant.




                                          3
Case: 21-40091         Document: 00516393399                Page: 4       Date Filed: 07/13/2022




                                           No. 21-40091


           A grand jury indicted Alvarez on one count of being a felon in
   possession of a firearm and ammunition. See 18 U.S.C. §§ 922(g)(1),
   924(a)(2). Alvarez moved to suppress the revolver and ammo, arguing the
   officers unlawfully stopped him. At an evidentiary hearing, Deleon testified
   for the government, and Alvarez introduced bodycam footage from an officer
   who arrived on scene after the seizure, as well as photographs and maps of
   the area.
           The district court denied Alvarez’s motion, holding the stop was
   supported by reasonable suspicion. United States v. Alvarez, No. 2:20-CR-41,
   2020 WL 5984078, at *2 (S.D. Tex. Oct. 8, 2020). It reasoned: “Alvarez
   matched the description of the subject who had an outstanding warrant. He
   was a Hispanic male, he rode a bicycle with particularly large handlebars, and
   he was spotted in the area where the subject was known to reside.” Ibid. The
   court added that “collectively,” these factors were “not so general as to
   negate reasonable suspicion.” Ibid. (citing United States v. Lawson, 233 F.
   App’x 367, 370 (5th Cir. 2007) (per curiam)).1
           Alvarez entered a conditional guilty plea pursuant to an agreement
   that reserved his right to appeal the suppression ruling. See Fed. R. Crim.
   P. 11(a)(2). The district court sentenced him to time served. Alvarez timely
   appealed.



           1
             The government had also argued that Alvarez’s riding his bicycle on the sidewalk
   violated a city ordinance, which justified the stop. But evidence showed the area where the
   stop occurred was not covered by the ordinance. After the hearing, the government argued
   that regardless of that point, the stop fell within the good-faith exception to the exclusionary
   rule. See United States v. Williams, 622 F.2d 830, 840 (5th Cir. 1980) (en banc). The district
   court observed that the officers “believed, incorrectly, that riding the bike on that sidewalk
   was a violation of a city ordinance.” Alvarez, 2020 WL 5984078, at *1. Finding reasonable
   suspicion supported the stop based on the description of the wanted suspect, the court did
   not reach whether the good-faith exception applied as to the ordinance. Id. at *1 n.2.




                                                  4
Case: 21-40091         Document: 00516393399              Page: 5       Date Filed: 07/13/2022




                                          No. 21-40091


                                               II.
           In reviewing the denial of a motion to suppress, we review factual
   findings for clear error and legal conclusions de novo. United States v.
   McKinney, 980 F.3d 485, 491 (5th Cir. 2020) (citation omitted). Whether
   officers had reasonable suspicion to support an investigative stop is a
   question of law. United States v. Burgos-Coronado, 970 F.3d 613, 618 (5th Cir.
   2020) (citation omitted). We view the evidence in the light most favorable to
   the prevailing party—here, the government. United States v. Thomas, 997
   F.3d 603, 609 (5th Cir. 2021) (citation omitted). We will uphold the district
   court’s ruling “if there is any reasonable view of the evidence to support it.”
   United States v. Michalik, 5 F.4th 583, 588 (5th Cir. 2021) (citation omitted).
                                               III.
           Alvarez challenges only whether the officers had reasonable suspicion
   for the stop; he does not challenge the frisk. He argues the description of the
   wanted gang member was too general and the detail about past flight from
   police on the bicycle was too “sparse” and potentially “stale.” The
   government relies on the description of the subject and the bicycle, the
   location, and the officers’ knowledge of gang activity in the area.2
                                               A.
           The Fourth Amendment provides:




           2
              Alvarez also argues that the officers’ mistaken belief that he violated the
   ordinance was objectively unreasonable. See supra note 1. The government does not
   contend the officers’ mistake was reasonable, relying solely on the officers’ having
   reasonable suspicion that Alvarez was the wanted suspect on their list. The government
   therefore has forfeited any argument of mistake about the ordinance. See, e.g., United States
   v. Aguilar-Alonzo, 944 F.3d 544, 552 (5th Cir. 2019); United States v. Guillen-Cruz, 853 F.3d
   768, 777 (5th Cir. 2017).




                                                5
Case: 21-40091      Document: 00516393399          Page: 6    Date Filed: 07/13/2022




                                    No. 21-40091


          The right of the people to be secure in their persons, houses,
          papers, and effects, against unreasonable searches and
          seizures, shall not be violated, and no Warrants shall issue, but
          upon probable cause, supported by Oath or affirmation, and
          particularly describing the place to be searched, and the
          persons or things to be seized.
   U.S. Const. amend. IV. The exclusionary rule, a judicially created
   deterrence measure, provides that evidence obtained by an unreasonable
   search or seizure generally may not be used as evidence of guilt at trial. See
   Mapp v. Ohio, 367 U.S. 643, 655 (1961); Weeks v. United States, 232 U.S. 383,
   393 (1914). Warrantless searches and seizures are per se unreasonable subject
   to certain narrow exceptions. Cotropia v. Chapman, 978 F.3d 282, 286 (5th
   Cir. 2020) (quoting United States v. Kelly, 302 F.3d 291, 293 (5th Cir. 2002)).
   The government bears the burden of showing an exception applies. United
   States v. Roberts, 612 F.3d 306, 309 (5th Cir. 2010) (quoting United States v.
   Waldrop, 404 F.3d 365, 368 (5th Cir. 2005)).
          One exception permits officers to conduct brief investigatory stops
   based on reasonable suspicion that the person is engaged in criminal activity
   or wanted in connection with a completed felony. United States v. Hensley,
   469 U.S. 221, 229 (1985); Terry, 392 U.S. at 27–31; see also United States v.
   Michelletti, 13 F.3d 838, 840 (5th Cir. 1994) (en banc). A seizure “must be
   ‘justified at its inception.’” Thomas, 997 F.3d at 609 (quoting Hiibel v. Sixth
   Jud. Dist. Ct., 542 U.S. 177, 185 (2004)). Reasonable suspicion therefore
   “must exist before the initiation of an investigatory detention.” Ibid. (quoting
   McKinney, 980 F.3d at 490).
          Reasonable suspicion “is a low threshold, requiring” only a “minimal
   level of objective justification.” United States v. Castillo, 804 F.3d 361, 367
   (5th Cir. 2015) (quoting United States v. Sokolow, 490 U.S. 1, 7 (1989)). But it
   “must be founded on specific and articulable facts rather than on a mere




                                          6
Case: 21-40091      Document: 00516393399           Page: 7    Date Filed: 07/13/2022




                                     No. 21-40091


   suspicion or ‘hunch.’” United States v. Hill, 752 F.3d 1029, 1033 (5th Cir.
   2014) (quoting United States v. Sanders, 994 F.2d 200, 203 (5th Cir. 1993)).
   Reasonable suspicion “takes into account the totality of the circumstances—
   the whole picture.” Kansas v. Glover, 140 S. Ct. 1183, 1191 (2020) (quoting
   Prado Navarette v. California, 572 U.S. 393, 397 (2014)).
          “Whether an officer has reasonable suspicion to stop is answered
   from the facts known to the officer at the time.” United States v. Vickers, 540
   F.3d 356, 361 (5th Cir. 2008). Relevant facts and considerations may include
   a description of a suspect, a suspect’s location and proximity to known or
   reported criminal activity, the timeliness of information or the stop, a
   suspect’s behavior, and the officer’s experience. See, e.g., Illinois v. Wardlow,
   528 U.S. 119, 124 (2000); Thomas, 997 F.3d at 610–11; McKinney, 980 F.3d
   at 491–95; Vickers, 540 F.3d at 361. Facts that appear innocent when viewed
   in isolation can constitute reasonable suspicion when viewed collectively.
   United States v. Arvizu, 534 U.S. 266, 277 (2002).
          A physical description of a suspect known to officers must be
   sufficiently specific and particularized to justify an investigatory stop. See,
   e.g., Goodson v. City of Corpus Christi, 202 F.3d 730, 736–38 (5th Cir. 2000).
   “Terry does not authorize broad dragnets . . . . Without more, a description
   that applies to large numbers of people will not justify the seizure of a
   particular individual.” United States v. Street, 917 F.3d 586, 594 (7th Cir.
   2019) (citing United States v. Turner, 699 A.2d 1125, 1128–29 (D.C. 1997));
   see also Reid v. Georgia, 448 U.S. 438, 441 (1980) (rejecting justification that
   would “describe a very large category of presumably innocent” persons).




                                          7
Case: 21-40091         Document: 00516393399                Page: 8        Date Filed: 07/13/2022




                                            No. 21-40091


           A general, imprecise physical description of a suspect, standing alone,
   is insufficient to support reasonable suspicion.3 For example, in United States
   v. Jones, 619 F.2d 494, 496, 498 (5th Cir. 1980), an officer stopped a man
   matching “the general description that he had heard over the police radio the
   day before” of “a black male, 5 feet 6 inches to 5 feet 9 inches tall and
   weighing between 150 and 180 pounds, with a medium afro hair style, who
   was wearing jeans and a long denim jacket.” (The information reported by
   the police radio was in fact five weeks old. See id. at 496.) We found no
   reasonable suspicion because the officer “acted on the basis of an incomplete
   and stale description of a suspect that could, plainly, have fit many people.”
   Id. at 498. Similarly, in United States v. Rias, 524 F.2d 118, 119 (5th Cir. 1975),
   an officer stopped two black males in a black Chevrolet, knowing that “two
   black males in a black or blue Chevrolet were suspects in a series of Farm
   Store robberies” a few weeks prior. We held the facts “clearly did not rise to
   the required level, and in reality were so tenuous as to provide virtually no
   grounds whatsoever for suspicion,” because “[t]he officer was unsure



           3
               See, e.g., United States v. Bailey, 743 F.3d 322, 349 (2d Cir. 2014) (“[G]eneric
   descriptions of race, gender, and build, without more, have been held insufficient to justify
   reasonable suspicion.”); United States v. Clarkson, 551 F.3d 1196, 1201 (10th Cir. 2009)
   (noting “general descriptions of suspects or vehicles . . . standing alone . . . will not support
   a finding of reasonable suspicion” (citations omitted)); United States v. Goddard, 491 F.3d
   457, 464 (D.C. Cir. 2007) (Brown, J., dissenting) (“[G]eneric racial descriptions devoid of
   distinctive individualized details cannot, without more, provide police adequate
   justification for a Terry stop.”); 4 Wayne R. LaFave, Search and Seizure: A
   Treatise on the Fourth Amendment § 9.5(j), Westlaw (database updated Dec.
   2021) (noting a stop is impermissible if “the description provided in the [police] bulletin
   was so general and vague as to not permit a reasonable degree of selectivity in the making
   of stops for the purpose of finding the person wanted”); William E. Ringel,
   Searches and Seizures, Arrests and Confessions § 13:22 (2d ed.),
   Westlaw (database updated Mar. 2022) (noting a “description must contain more than
   general characteristics that could fit any number of people” and “[i]f the description is too
   vague . . . , the stop will be invalidated”).




                                                  8
Case: 21-40091         Document: 00516393399                Page: 9       Date Filed: 07/13/2022




                                           No. 21-40091


   whether the automobile used in the robberies was black or blue; the only
   description of the robbers was that they were black males; . . . [and] it was not
   unusual for blacks to be seen in the area.” Id. at 121.
           A less specific description may support reasonable suspicion where
   there is temporal and geographic proximity to recent criminal activity. 4
   LaFave, supra note 3, § 9.5(h).4 In Vickers, officers received a report of a
   recent burglary by a “black male last seen wearing red shirt, blue or black
   shorts.” 540 F.3d at 361. We held the officers had reasonable suspicion to
   stop a man “wearing clothing that met the description” found “75 to 100
   yards from the burglarized home.” Ibid. Similarly, in United States v. Hall,
   557 F.2d 1114, 1115–16 (5th Cir. 1977), a police dispatch reported an armed
   robbery by three men—two black and one either black with a light
   complexion or white—who fled in a red 1969 two-door Ford. An officer
   stopped “a red 1969 Ford driven by a light complexioned black male,
   proceeding away from the vicinity of a bank robbery within twenty minutes
   after the robbery.” Id. at 1116–17. We upheld the stop, emphasizing that
   “[t]he most important factors” were “the timing of the initial stop and its
   location.” Id. at 1117.




           4
             See United States v. Edwards, 469 F.2d 1362, 1365 (5th Cir. 1972) (upholding stop
   where officer “had personally observed the appellants’ car in the vicinity of two armed
   robberies shortly after the crimes had been committed [and] [t]he occupants fit the sex and
   race of the robbers and the driver was wearing a bush hat, a distinctive item of apparel
   described by one of the victims”); see also, e.g., Irvin v. Richardson, 20 F.4th 1199, 1205 (8th
   Cir. 2021) (“[A] person’s temporal and geographic proximity to a crime scene, combined
   with a matching description of the suspect, can support a finding of reasonable suspicion.”
   (collecting cases)); Humbert v. Mayor & City Council of Baltimore City, 866 F.3d 546, 559–
   60 (4th Cir. 2017) (“Courts have typically found reasonable suspicion to stop . . . an
   individual who closely resembles a description or composite sketch when that resemblance
   is combined with both geographic and temporal proximity.” (collecting cases)).




                                                  9
Case: 21-40091        Document: 00516393399              Page: 10       Date Filed: 07/13/2022




                                          No. 21-40091


           Accordingly, our case law distinguishes between stops related to
   completed crimes and stops related to ongoing crimes or crimes very recently
   committed. See Jones, 619 F.2d at 498 (distinguishing case from those
   “where an officer has acted upon timely information of criminal activity”
   (citing Hall, 557 F.2d 1114)); see also United States v. Lopez, 907 F.3d 472, 485
   (7th Cir. 2018) (rejecting “application of those cases involving urgent
   situations to the cold surveillance involved here”).
                                               B.
           The officers’ stop of Alvarez was not supported by reasonable
   suspicion. This case involves an outstanding warrant—completed criminal
   activity—so the information the officers relied on must satisfy a higher level
   of specificity than if they were responding to a report of ongoing or very
   recent criminal activity. See Jones, 619 F.2d at 498; Hall, 557 F.2d at 1114.5
   The government cannot clear this hurdle under our precedent. If a weeks-old
   description of two black males in a black or blue Chevrolet was insufficient to
   stop two black males in a black Chevrolet, Rias, 524 F.2d at 119–21, and a
   five-week-old description of a man’s race, height, weight, hair style, and
   clothing was insufficient to stop someone matching it, Jones, 619 F.2d at 496,
   498, then the description of a Hispanic male who had once ridden a bicycle
   with large handlebars in a general area at some unknown time in the past


           5
            See also 4 LaFave, supra note 3 (observing “it would be incorrect to assume that
   a wanted-man bulletin concerning a past crime need be no more specific than those
   descriptions often held to suffice as to stops made in the vicinity of a crime very recently
   committed” (citing Rias, 524 F.2d 118)). At oral argument, the government claimed there
   was an “ongoing situation” with “ongoing crime” because the subject is in a “constant,
   perpetual state of being wanted until he is captured.” O.A. Rec. 26:50–27:07, available at
   https://coa.circ5.dcn/OralArgRecordings/21/21-40091_1-5-2022.mp3. We disagree.
   Even assuming there is a basis for such a theory, the government introduced no evidence
   about the crime for which the subject gang member was wanted or when the crime was
   committed. See id. at 24:25–24:45, 27:07–27:28.




                                               10
Case: 21-40091          Document: 00516393399             Page: 11       Date Filed: 07/13/2022




                                          No. 21-40091


   cannot justify the stop of Alvarez.6 To explain why this is so, we consider in
   detail each factor relied on by the government—the description of the subject
   and the bicycle, the location, and the officers’ knowledge of local gang
   activity.7
            The subject’s physical description was too general and vague. The
   officers did not have a photograph and did not otherwise “know what [the
   suspect] looked like.” Other than race and sex, they knew of no descriptors—
   age, height, weight, identifying marks, or clothing. See supra note 3; cf. United
   States ex rel. Kirby v. Sturges, 510 F.2d 397, 401 (7th Cir. 1975) (rejecting
   argument that “police bulletin relied upon was too vague and overbroad in
   its description of the wanted man” because it had “a picture of the wanted
   man as well as a description of his physical characteristics”). “Hispanic” has
   negligible predictive value here given Corpus Christi is predominantly
   Hispanic or Latino.8 Put simply, the physical description “fit too many


            6
              The government ignores our decisions in Jones and Rias. And at oral argument,
   the government could not identify any case that supports its position that the description
   supported reasonable suspicion. O.A. Rec. 17:43–18:18 (“We don’t have a best case for
   description.”). Contrary to the dissent’s claims, we have not misapplied Jones and Rias.
   Post at 3. Those cases directly show why the physical description here was inadequate to
   support the stop. Indeed, the dissent acknowledges that “Jones and Rias suggest only that
   the description of Alvarez, by itself, would be insufficient.” Post at 3. The dissent would
   distinguish those cases, however, by pointing to other information the government relies
   on, as well as some information it does not. Post at 3–4. But, as we explain below, that other
   information was inadequate to justify the stop. So, contrary to the dissent, Jones and Rias
   are “dispositive.” Post at 3.
            7
             Given our analysis of multiple factors, we disagree with our dissenting colleague
   that we ignore the “totality of the circumstances” and instead “narrowly” focus “solely”
   on the “suspect’s physical description.” Post at 1–4. In reality, the dissent disagrees with
   our assessment of the additional factors, to which we respond below. Moreover, the dissent
   adds another factor—the fleeing-the-police notion—which is unsupported by the record
   and has, in any event, been forfeited by the government. See infra pp. 16–17.
            8
                Corpus Christi is 63.8% Hispanic or Latino. QuickFacts: Corpus Christi City,
   Texas,                     U.S.                   Census                      Bureau,




                                                11
Case: 21-40091        Document: 00516393399              Page: 12       Date Filed: 07/13/2022




                                          No. 21-40091


   people[] to constitute particular, articulable facts on which to base reasonable
   suspicion.” Goodson, 202 F.3d at 737 (citing Jones, 619 F.2d at 497–98; and
   Rias, 524 F.3d at 121); see also, e.g., United States v. Arthur, 764 F.3d 92, 98
   (1st Cir. 2014) (observing a “physical description of a black man in dark,
   heavy clothing . . . would likely be insufficient to give rise to reasonable
   suspicion” because it “might fit a significant percentage of the local
   population on a late October day”).
           The same is true of the bicycle. Other than “large handlebars,” the
   officers knew of no identifiers—color, make, model, condition, features, or
   style of handlebars. “Large handlebars” pales in comparison to vehicle
   descriptions that have created or contributed to reasonable suspicion. 9
   Furthermore, when asked if certain types of large handlebars were “more
   prevalent in that area,” Officer Deleon answered, “most bikes have regular
   handlebars. Those there . . . will stand out . . . because they’re not normal.”
   “But the success or failure of a suppression motion cannot hinge on an officer
   saying, in essence, ‘I know it when I see it.’” United States v. Drakeford, 992
   F.3d 255, 267 (4th Cir. 2021) (Wynn, J., concurring). Unable to point to



   https://www.census.gov/quickfacts/corpuschristicitytexas (last visited July 13, 2022); see
   Hollinger v. Home State Mut. Ins. Co., 654 F.3d 564, 571–72 (5th Cir. 2011) (“United States
   census data is an appropriate and frequent subject of judicial notice.” (collecting cases)).
           9
              See United States v. Jaquez, 421 F.3d 338, 340–41 (5th Cir. 2005) (per curiam)
   (holding “red vehicle” was too “sparse and broadly generic” to stop a red car in vicinity
   of shooting fifteen minutes later because officer had no other “particular information about
   the vehicle, such as its make or model, or any description of its occupant(s)”); cf. United
   States v. Campbell, 178 F.3d 345, 347–48 (5th Cir. 1999) (upholding stop where person
   “matched the physical description” of bank robber and “was approaching a car that
   matched a detailed description of the getaway vehicle and bore the same license plate,”
   specifically “a late 1980s, black Chevrolet Cavalier with Tennessee license plate
   600TTP”); cf. also United States v. Brown, 558 F. App’x 386, 392 (5th Cir. 2014) (per
   curiam) (upholding stop where victim identified truck as “look[ing] just like” suspects’
   truck and it “matched the make, model, and color” and had the same license plates).




                                               12
Case: 21-40091        Document: 00516393399                Page: 13        Date Filed: 07/13/2022




                                           No. 21-40091


   specific identifiers, the government has not shown that Alvarez’s handlebars
   were sufficiently distinctive to create reasonable suspicion. See United States
   v. Jones, 998 F.2d 883, 885 (10th Cir. 1993) (holding “flimsy” description of
   two black men in black Mercedes did not support stop “based solely on the
   color and manufacturer of the car, and the fact that it contained two black
   men,” particularly with no showing that “the sight of two African–
   Americans in a black Mercedes was a highly unusual event”).10
           The location fares no better. The officers knew only that the subject
   had previously been seen in the Leopard–Up River area and “may be” there.
   They had no information whatsoever about where in the area he had been
   seen11 or when he had been seen there—whether “that day,” “the day



           10
             The dissent argues we should defer to Officer Deleon’s view that the descriptor
   “large handlebars” was specific enough to equate Alvarez’s bicycle with the wanted
   suspect’s. Post at 4. We disagree. As explained, this vague description is nowhere close to
   the kind of vehicle descriptions that would support reasonable suspicion. And, contrary to
   the dissent, there is nothing “illogical” in relying on automobile cases. Post at 4. If the
   description of a “red vehicle” involved in a shooting fifteen minutes ago is too generic to
   support stopping any red car in the vicinity, Jaquez, 421 F.3d at 340–41, then so is the
   description of a bicycle with “large handlebars” from an unknown time in the past.
            Moreover, the dissent offers no basis in the record for speculating that bicycles
   “are far less numerous—and therefore more readily identifiable—on the streets that
   automobiles” or that “large handlebars” are “more akin to a very distinctive hood
   ornament or wheel covers” than to a car’s color, make, or model. Post at 4. Moreover, as
   discussed at oral argument, the government could have bolstered the record on any of these
   points—say, by putting into the record what the suspect’s bicycle looked like, why it was
   similar to Alvarez’s, or why “large handlebar” bikes are distinctive—but it failed to do so.
   O.A. Rec. 27:08–27:29, 30:12–30:22, 33:38–33:57 (panel members questioning government
   about “shortcomings” in the record); see, e.g., United States v. Rangel-Portillo, 586 F.3d 376,
   382 (5th Cir. 2009) (finding most “indicative of a stop lacking in reasonable suspicion . . . in
   this case . . . is what is missing from the record”); United States v. Lopez-Valdez, 178 F.3d
   282, 287–88 (5th Cir. 1999) (reversing denial of suppression motion based on government’s
   failure to introduce evidence of relevant reasonable-suspicion factors).
           11
             The government claims the location was a “narrow geographic area.” O.A. Rec.
   16:42–50, 17:16–23. Despite admitting “the record describes [the area] in different ways,”




                                                 13
Case: 21-40091        Document: 00516393399               Page: 14        Date Filed: 07/13/2022




                                           No. 21-40091


   before,” or “the week before.” Nor did they have reason to believe he might
   still have been in the area—for example, if he resided there.12 See Jones, 619
   F.2d at 498 (finding description of suspect from robbery five weeks ago
   “stale”); see also United States v. Longmire, 761 F.2d 411, 420 (7th Cir. 1985)
   (discussing staleness of information in police bulletins).13
           The government also relies on the area being known by the officers for
   gang activity. It is true that “officers are not required to ignore the relevant
   characteristics of a location in determining whether the circumstances are
   sufficiently suspicious to warrant further investigation,” and so “the fact that
   the stop occurred in a ‘high crime area’ [is] among the relevant contextual
   considerations in a Terry analysis.” Wardlow, 528 U.S. at 124 (citing Adams
   v. Williams, 407 U.S. 143, 144, 147–48 (1972)); see also United States v.
   Flowers, 6 F.4th 651, 656 (5th Cir. 2021) (same) (citing Wardlow, 528 U.S. at
   124). Still, “[a]n individual’s presence in an area of expected criminal


   it insists “the most specific description is that it was just . . . the intersection of Leopard
   and Up River.” Id. at 16:50–17:06. The record does not limit the description to the
   intersection, however. Officer Deleon loosely described the area, and before spotting
   Alvarez, the officers had been looking for the subject in a nearby apartment complex.
           12
              The district court erroneously stated the subject was “known to reside” in the
   area. Alvarez, 2020 WL 5984078, at *2. This finding is wholly unsupported by the record.
   See United States v. Castillo, 430 F.3d 230, 243–44 (5th Cir. 2005). The government
   confirmed this at oral argument. See O.A. Rec. 35:22–36:06 (“There was no testimony
   specifically to [the subject’s] residence.”). The officers knew only that the subject had been
   seen in the area and so they believed he might be there.
           13
              The dissent claims we require officers to “know exactly when and where the
   subject had previously been seen.” Post at 5. Our opinion imposes no such requirement. All
   we say is that the bare-bones location the officers had—that a Hispanic male was once seen
   riding a bike near an intersection at some unspecified time in the past—was not enough to
   create reasonable suspicion. One strains even to call this information “stale” because there
   is nothing in the record to suggest when the suspect was last seen near the intersection (a
   week ago? a month? a year? three years?). Cf., e.g., Jones, 619 F.2d at 498 (for purposes of
   a Terry stop, contrasting a five-week-old “incomplete and stale description of a suspect”
   with “timely information of criminal activity”).




                                                 14
Case: 21-40091        Document: 00516393399                Page: 15        Date Filed: 07/13/2022




                                           No. 21-40091


   activity, standing alone, is not enough to support a reasonable, particularized
   suspicion that the person is committing a crime.” Wardlow, 528 U.S. at 124
   (citing Brown v. Texas, 443 U.S. 47 (1979)). Something more is needed—
   some observed fact beyond the person’s mere presence that gives an officer
   “reasonable, articulable suspicion that the person has been, is, or is about to
   be engaged in criminal activity.” Vickers, 540 F.3d at 361 (quoting Hensley,
   469 U.S. at 227).14 That is where the government stumbles. Beyond
   Alvarez’s presence in a high-crime area, it points to no fact suggesting that
   Alvarez “ha[d] been, [wa]s, or [wa]s about to be engaged in criminal
   activity.” Ibid.15


           14
              See also, e.g., McKinney, 980 F.3d at 492 (holding officers’ awareness of recent
   gang shootings in area did not create reasonable suspicion because they had no “articulable
   suspicion about a connection between the person [stopped] and those crimes”); Thomas,
   997 F.3d at 610 (Terry stop justified if officers have “a particularized and objective basis for
   suspecting the particular person stopped of criminal activity,” a standard satisfied “if
   specific and articulable facts give rise to a suspicion that the person stopped has committed,
   is committing, or is about to commit a crime” (internal quotation marks omitted) (first
   quoting United States v. Cortez, 449 U.S. 411, 417–18 (1981); then quoting United States v.
   Monsivais, 848 F.3d 353, 357 (5th Cir. 2017))).
           15
                The dissent incorrectly asserts that our analysis “shrink[s] the boundaries
   articulated in Wardlow and disabl[es] officers from responding in high crime areas.” Post at
   6. To the contrary, we recognize—along with the Supreme Court and our precedents—
   that a person’s presence in a high crime area, while relevant, is not enough standing alone to
   create reasonable suspicion for a Terry stop. Something more is needed, and on this record,
   it is lacking.
            The dissent is also mistaken that we “did not” mention that “Alvarez’s stop was
   the result of a coordinated ‘roundup’ of gang members.” Post at 7. Literally the first words
   of our opinion are: “During a roundup of gang members with outstanding warrants . . . .”
   Supra p. 1. Nor does our opinion slight the “enhanced danger to police officers” during
   gang roundups, as the dissent claims. Post at 7. This case has nothing to do with officers’
   settled right to frisk suspects who have been properly stopped. Alvarez does not even
   contest the frisk. This case is solely about whether the stop preceding the frisk was
   supported by reasonable suspicion. See, e.g., Arizona v. Johnson, 555 U.S. 323, 326–27
   (2009) (“[T]o proceed from a stop to a frisk, the police officer must reasonably suspect that
   the person stopped is armed and dangerous.” (emphasis added)). The dissent’s cited cases




                                                 15
Case: 21-40091        Document: 00516393399               Page: 16        Date Filed: 07/13/2022




                                           No. 21-40091


           Finally, our dissenting colleague asserts that the stop was justified
   because Alvarez “fle[d],” “abscond[ed],” and “deliberately evaded” the
   officers. Post at 2, 4 n.6, 8. Not so. If any of that were true, this case would be
   governed by Illinois v. Wardlow, 528 U.S. 119. There, Wardlow—while
   standing in an area known for drug dealing and “holding an opaque bag”—
   saw patrolling officers and “fled,” running through a “gangway and an alley”
   before being stopped. Id. at 121–22. This “[h]eadlong flight” was, the Court
   explained, “the consummate act of evasion[,]” justifying the officers “in
   suspecting that Wardlow was involved in criminal activity.” Id. at 124–25.
           Wardlow is nothing like this case. Alvarez was not “absconding” or
   “fleeing” from the police—he was already riding his bicycle when Officer
   Deleon spotted him, and he ignored the officers and kept riding when asked
   to stop. He had every right to do so. See id. at 125 (“[W]hen an officer,
   without reasonable suspicion or probable cause, approaches an individual,
   the individual has a right to ignore the police and go about his business.”
   (citing Florida v. Royer, 460 U.S. 491, 498 (1983))). So, “this is not a case of
   headlong flight at the mere sight of a police officer.” Hill, 752 F.3d at 1037
   (cleaned up). The dissent is thus mistaken in saying our analysis “is in serious
   tension” with Wardlow or any other case involving unprovoked flight or
   evasive behavior. Post at 4 n.6, 5. If there were any doubt, the government
   conceded at oral argument that this case is not Wardlow. See O.A. Rec. 19:25–
   19:34 (“I understand this is not the same as flight. I am not suggesting this




   support the basic distinction between a stop and a frisk, as each case primarily concerned a
   frisk. See post at 7–8 (citing United States v. Rideau, 969 F.2d 1572, 1576 (5th Cir. 1992) (en
   banc); Michelletti, 13 F.3d at 844; and United States v. Sanders, 994 F.2d 200, 207 (5th Cir.
   1993)). No case the dissent cites supports the proposition that, during a gang roundup, the
   Terry standard for initiating a stop should be relaxed.




                                                 16
Case: 21-40091      Document: 00516393399           Page: 17    Date Filed: 07/13/2022




                                     No. 21-40091


   case had the same facts such as Illinois v. Wardlow, where unprovoked flight
   was enough.”).
                                          C.
          The government further defends the stop by arguing the description,
   location, and gang activity were “identified in the information obtained by
   the officers during the gang roundup investigation,” citing the collective
   knowledge doctrine. We disagree.
          “[R]easonable suspicion can vest through the collective knowledge of
   the officers involved in the search and seizure operation.” United States v.
   Powell, 732 F.3d 361, 369 (5th Cir. 2013). This doctrine applies “so long as
   there is ‘some degree of communication’ between the acting officer and the
   officer who has knowledge of the necessary facts.” Ibid. (quoting United
   States v. Ibarra, 493 F.3d 526, 530 (5th Cir. 2007)). Officers may conduct an
   investigatory stop in reliance on information issued through police channels,
   such as a wanted flyer or bulletin or a radio dispatch, if the information is
   based on “articulable facts supporting a reasonable suspicion that the wanted
   person has committed an offense.” Hensley, 469 U.S. at 232 (flyer or
   bulletin); see, e.g., United States v. Cutchin, 956 F.2d 1216, 1217–18 (D.C. Cir.
   1992) (radio dispatch). But if the information “has been issued in the absence
   of a reasonable suspicion, then a stop in the objective reliance upon it violates
   the Fourth Amendment.” Hensley, 469 U.S. at 232.
          Officer Deleon’s team could rely on the information in the round-up
   packet only “if the police who issued [the packet] possessed a reasonable
   suspicion justifying a stop.” Id. at 233. But Deleon did not know who
   provided the information in the packet, and he only vaguely described the
   investigation leading up to the round-up. And the government did not
   introduce into evidence the packet or any details about the origin or
   timeliness of the information therein to show that it was premised on




                                          17
Case: 21-40091        Document: 00516393399               Page: 18       Date Filed: 07/13/2022




                                          No. 21-40091


   articulable facts. See O.A. Rec. 29:20–30:45. As our dissenting colleague
   remarked at oral argument, “the government didn’t offer the packet into
   [evidence]. That is incredibly derelict . . . .” Id. at 30:12–30:22; see also id. at
   33:54–33:57 (government conceding “[t]here are certainly shortcomings” in
   the record).
           We do not blindly accept officers’ reliance on information obtained
   through police channels; the government must substantiate the basis of the
   information. See Hensley, 469 U.S. at 232–33; United States v. Maryland, 479
   F.2d 566, 569 (5th Cir. 1973). Because the government here has not
   established reasonable suspicion that could have been transferred between
   officers, the collective knowledge doctrine does not apply. Cf. United States
   v. Ibarra-Sanchez, 199 F.3d 753, 759 (5th Cir. 1999) (noting “if [Agent]
   Mattas possessed sufficient reasonable suspicion to stop the van when he
   made his call to the dispatcher, then the actual stop by the [police] officers,
   acting on the dispatcher’s bulletin, was also supported by reasonable
   suspicion” (citing Hensley, 469 U.S. at 232)).16




           16
              The dissent asserts that our discussion of the collective knowledge doctrine is
   “dicta” because “[t]he government hardly broached, and in fact, disclaimed its reliance on
   this doctrine.” Post at 9. That is incorrect. Collective knowledge has always been an issue
   in this case. The district court’s order denying the motion to suppress relied, in part, on
   the “collective knowledge and experience of the officer or officers.” Alvarez, 2020 WL
   5984078, at *2 (citation omitted). And the government’s brief to our court sought to justify
   the stop, in part, based on the collective knowledge doctrine. See Brief of Plaintiff-Appellee
   at 20–21, United States v. Alvarez, No. 21-40091 (5th Cir. July 7, 2021), ECF No. 35 (relying
   on the officers’ “collective knowledge” and citing authorities); id. at 22–23 (arguing stop
   was justified based on officers’ possession of “packets of information of wanted subjects,”
   the suspect “was collectively identified as a Hispanic male,” and the “area is collectively
   known by law enforcement for gang activity”). Finally, the government never “disclaimed
   its reliance” on the doctrine; to the contrary, when asked about the doctrine at oral
   argument, the government responded, “Collective knowledge is certainly important in this
   case, and it’s certainly relevant.” O.A. Rec. 29:15–29:35.




                                                18
Case: 21-40091    Document: 00516393399           Page: 19   Date Filed: 07/13/2022




                                   No. 21-40091




                                       IV.
         We REVERSE the denial of Alvarez’s motion to suppress,
   VACATE his conviction and sentence, and REMAND for further
   proceedings consistent with this opinion.




                                        19
Case: 21-40091     Document: 00516393399           Page: 20    Date Filed: 07/13/2022




                                    No. 21-40091


   Edith H. Jones, Circuit Judge, dissenting:
          It is axiomatic that reasonable suspicion “takes into account the
   totality of circumstances—the whole picture.” Kansas v. Glover, 140 S. Ct.
   1183, 1191 (2020) (quoting Navarette v. California, 572 U.S. 393, 397,
   134 S. Ct. 1683, 1687 (2014)). Despite this clear standard, the majority
   opinion narrowly focuses on the suspect’s physical description while
   disregarding several additional facts that supported the Terry stop of Alvarez
   in this case. The majority’s unduly restrictive view of reasonable suspicion
   is inconsistent with our precedent and that of the Supreme Court.              I
   respectfully dissent.
                                  BACKGROUND
          In the summer of 2019, several law enforcement agencies combined
   resources to conduct a state-wide “roundup” of gang members with
   outstanding warrants. Officer Martin Deleon, an experienced police officer
   with 32 years on the force, 28 of them in the Police Gang Unit, led part of this
   effort. Teams of officers were provided packets of subjects, divided based on
   geographic location. Such “roundups” are more dangerous than regular
   patrol assignments because the officers are specifically pursuing criminals
   who are known to be violent.
          One of the suspects on Officer Deleon’s list was described as a
   “Hispanic male” on a “bicycle with large handlebars” who had been
   previously seen in the Leopard and Up River area and who “had run from
   officers in the past” on his bicycle. While on patrol for these wanted gang
   members, Officer Deleon and his partner spotted a Hispanic male riding a
   bicycle with unusually large handlebars on the sidewalk on Up River Road
   traveling toward Leopard, an area known for gang activity. Officer Deleon




                                         20
Case: 21-40091       Document: 00516393399              Page: 21      Date Filed: 07/13/2022




                                         No. 21-40091


   also observed that the individual was riding his bicycle on the public
   sidewalks, which is illegal by ordinance in many places in Corpus Christi.1
            The officers first attempted to make contact with the man (later
   determined to be Alvarez) by pulling up next to him, honking, and telling him
   to “stop” and “pull over.” Alvarez refused to do so, and at one point asked
   “why?” while riding on. The officers drove next to him for about seventy-
   five yards, giving him “a few chances to stop.” Eventually, the officers cut
   him off by pulling the patrol car into a driveway entrance, blocking his ability
   to continue biking on the sidewalk. A protective frisk uncovered a handgun
   and ammunition on Alvarez, a convicted felon. Thus was Alvarez charged
   with a federal gun violation.
            Based on these facts, the majority determines that the officers acted
   solely based on a general, imprecise physical description of the suspect. See
   generally Maj. Op. 8–13. Little attention, if any, is given to the collective
   features of the stop, including that it (i) was part of a systematic “roundup”
   of gang members with outstanding warrants, which involved enhanced
   danger to police officers and increased risk of violence; (ii) was conducted in
   an area known for gang activity; (iii) was performed by a seasoned police
   officer with 28 years of experience in the gang unit; and (iv) involved the
   search for a Hispanic male, riding a bicycle with unusually large handlebars
   in the Leopard and Up River area. Importantly, the sought-after suspect also
   had a history of absconding from the police on his bicycle, behavior replicated
   when Alvarez deliberately evaded their requests to stop for seventy-five
   yards.




            1
            During the suppression hearing, the defense established that the ordinance did
   not apply to the area where the officers stopped Alvarez. Officer Deleon testified that he
   was unaware that this area was not covered by the ordinance when he stopped Alvarez.




                                              21
Case: 21-40091        Document: 00516393399              Page: 22       Date Filed: 07/13/2022




                                          No. 21-40091


                                       DISCUSSION
           Reasonable suspicion is a “low threshold,” which requires only a
   “minimal level of objective justification.” United States v. Castillo, 804 F.3d
   361, 367 (5th Cir. 2015) (quoting United States v. Sokolow, 490 U.S. 1, 7,
   109 S. Ct. 1581 (1989)). “[T]he level of suspicion the standard requires is
   considerably less than proof of wrongdoing by a preponderance of the
   evidence, and obviously less than is necessary for probable cause.” Glover,
   140 S. Ct. at 1187 (internal quotation marks omitted).                    The majority
   acknowledges this low bar and even cites several “relevant facts and
   considerations” in the calculus,2 noting that otherwise innocent facts, when
   viewed in isolation, can collectively amount to reasonable suspicion. United
   States v. Arvizu, 534 U.S. 266, 277, 122 S. Ct. 744, 753 (2002). Nonetheless,
   the majority overrules the district court and finds no reasonable view of the
   record that provided the officers here with anything more than a hunch. But
   see United States v. Michelletti, 13 F.3d 838, 841 (5th Cir. 1994) (en banc)
   (“[T]his court ‘should uphold the district court’s ruling to deny the
   suppression motion if there is any reasonable view of the evidence to support
   it.’” (quoting United States v. Register, 931 F.2d 308, 312 (5th Cir. 1991))).
   The majority opinion errs for several reasons.
           First, neither of the cases principally relied on by the majority compels
   rejecting the basis for Alvarez’s stop. In each case, unlike the present one,
   the only information the police articulated to justify reasonable suspicion was
   general physical descriptions. See, e.g., United States v. Jones, 619 F.2d 494,
   496–98 (5th Cir. 1980) (when officers act solely “on the basis of an



           2
             The facts and considerations include “a description of a suspect, a suspect’s
   location and proximity to known or reported criminal activity, the timeliness of information
   or the stop, a suspect’s behavior, and the officer’s experience.” Maj. Op. at 7. By my
   reckoning, as will be shown, four of those five factors are present here.




                                               22
Case: 21-40091        Document: 00516393399               Page: 23       Date Filed: 07/13/2022




                                          No. 21-40091


   incomplete and stale description of a suspect that could, plainly, have fit
   many people,” there is no “reasonable” suspicion); United States v. Rias,
   524 F.2d 118, 119, 121 (5th Cir. 1975) (suspicion arising exclusively from the
   description of “two black males in a black or blue Chevrolet [who] were
   suspects in a series of . . . robberies,” which was “so tenuous as to provide
   virtually no grounds whatsoever for suspicion”). Id. at 121.
           These cases furnish no authority for overturning the considered view
   of the district judge after a hearing. Far from being dispositive, Jones and
   Rias suggest only that the description of Alvarez, by itself, would be
   insufficient.3 But as discussed below, Alvarez’s physical description had to
   be considered along with his behavior, the location in which he was riding,
   Officer DeLeon’s experience, and the high-stakes nature of the officers’
   activity. “In evaluating the totality of the circumstances, a court may not
   consider the relevant factors in isolation from each other.” United States v.
   Lopez-Moreno, 420 F.3d 420, 430 (5th Cir. 2005).4
           Next, the totality of circumstances strongly supports the Terry stop of
   Alvarez. Obviously, Alvarez matched the description of a Hispanic male


           3
              The majority draws from these two cases an additional requirement that the
   police should not be able to claim reasonable suspicion when the suspect’s description has
   become “stale” by passage of time following the crime. Maj. Op. at 10–11, 13–14. There
   is no evidence in the record that Alvarez’s warrant, much less the description of his unusual
   bike and behavior toward police, was “stale.” That the majority construes this gap in the
   record against the government and the district court’s judgment is characteristic of its
   reasoning in this case, but flouts the requirement that, on appeal, all “evidence and
   inferences . . . are reviewed in the light most favorable to the Government as the prevailing
   party.” United States v. McKinnon, 681 F.3d 203, 207 (5th Cir. 2012).
           4
             See also United States v. Tuggle, 284 F. App’x 218, 223–26 (5th Cir. 2008)
   (unpublished) (reversing a district court for “erroneously split[ting] the evidence” rather
   than “objectively examin[ing] the ‘totality of the circumstances’”); United States v.
   Lawson, 233 F. App’x 367, 370–71 (5th Cir. 2007) (unpublished) (“Each factor by itself
   may not justify a Terry stop; but, the totality of these factors, along with [the defendant’s]
   unprovoked flight, provided the Officer with reasonable suspicion to detain him.”).




                                                23
Case: 21-40091       Document: 00516393399              Page: 24       Date Filed: 07/13/2022




                                         No. 21-40091


   riding a bicycle with large handlebars. And his conduct in continuing to ride
   his bike while ignoring the officers until they blocked his path was consistent
   with the gang member’s evasive behavior as described in the officers’
   briefing. The majority, however, understates or disregards other significant
   features about the stop, such as its geographic location, Officer DeLeon’s
   relevant experience, and the nature of the officers’ pursuit. The officers’
   apprehension of Alvarez was based on all these factors.
           The majority belittles the officer’s explanation that the large
   handlebars on Alvarez’s bike “will stand out . . . because they’re not
   normal.” But the majority’s only support for denying the relevance of this
   fact is by analogy with cases about automobile descriptions. Maj. Op. at 12
   n.9. This is illogical. Bicycles are plainly distinct from automobiles. They
   have no license plates and are far less numerous—and therefore more readily
   identifiable—on the streets than automobiles. Moreover, unlike one case’s
   insufficient generic description of a “black Mercedes,” “large handlebars”
   on a bike are more akin to a very distinctive hood ornament or wheel covers
   than an automobile’s make and color.5                Furthermore, discounting the
   officer’s experience borne of practical observation is contrary to the record
   and applicable law.
           Contrary to the majority’s conclusions, Alvarez’s location was
   significant because he was found in the general vicinity where the subject of
   the warrant “had been seen” and this area was also independently known for
   gang activity. Thus, his location both corroborated the description provided
   to the officers and afforded the officers the right to consider the heightened




           5
             The majority asserts that there is “no basis” on which to differentiate the basic
   features of automobiles from the basic features of bicycles. Maj. Op. at 13 n.10. But what
   the majority calls “speculat[ion]” some would call common sense.




                                               24
Case: 21-40091       Document: 00516393399              Page: 25       Date Filed: 07/13/2022




                                         No. 21-40091


   criminal activity in that area.6 United States v. Flowers, 6 F.4th 651, 656 (5th
   Cir. 2021) (“[T]he fact that the stop occurred in a high crime area is among
   the relevant contextual considerations in a Terry analysis.” (quoting Illinois
   v. Wardlow, 528 U.S. 119, 124, 120 S. Ct. 673, 676 (2000))).
           Yet the majority erroneously discredits reliance on the high-crime
   characteristics of the location for either purpose.               Without citing any
   authority, it determines that, because the officers did not know exactly when
   and where the subject had previously been seen within the “Leopard-Up
   River area,” the fact that Alvarez was found in this admittedly geographically
   confined area was insignificant.              Again, this conclusion flouts the
   requirement that appellate courts “review the evidence in the light most
   favorable to the government as the prevailing party.” Michelletti, 13 F.3d at


           6 The Fifth Circuit has repeatedly upheld findings of reasonable suspicion where
   defendants absconded from law enforcement in high crime areas. See, e.g., United States v.
   Darrell, 945 F.3d 929, 933–35 (5th Cir. 2019) (upon spotting law enforcement, defendant
   walked away quickly outside of a house known for crime); United States v. Sanders, 994 F.2d
   200, 207 (5th Cir. 1993) (defendant walked away after spotting a squad car pulling up in a
   high crime area); Tuggle, 284 F. App’x at 224–26 (defendant “walked briskly away from
   the officers” in a high crime neighborhood); Lawson, 233 F. App’x at 370 (defendant ran
   away when approached by law enforcement in a high crime neighborhood).
            Unfortunately, the majority, following its pattern of construing all factual
   inferences against the government, concludes that Alvarez’s evasion was emphatically not
   an attempt to abscond from the police. But our case law supports a broad definition of
   “evasion” for purposes of reasonable suspicion. See, e.g., Darrell, 945 F.3d at 935–36, 939
   (where defendant merely “walked away from the police and never left their field of vision,”
   such evasive behavior in a high-crime area was sufficient to warrant a stop); Sanders,
   994 F.2d at 207 (holding that “[o]nce [defendant] saw the squad car pulling up . . . and
   started to walk away,” the officer had reasonable suspicion to stop him and “did not act
   unreasonably in immediately drawing his weapon when he confronted” him).” In Sanders,
   this court added that walking away “can be used by a criminal to prepare for a violent
   confrontation by surreptitiously retrieving a concealed weapon then spinning back around
   to face the officer and use the weapon against him,” and the officers feared for their own
   safety and the safety of the public. Id. But this majority ignores our precedent merely
   because the confrontation with Alvarez did not result in “headlong flight.”




                                               25
Case: 21-40091         Document: 00516393399       Page: 26    Date Filed: 07/13/2022




                                    No. 21-40091


   841. Beyond that, the majority rejects the significance of this high crime
   neighborhood because the government mentioned “no fact suggesting that
   Alvarez ‘had been, was, or was about to be engaged in criminal activity.’”
   Maj. Op. at 15 (quoting United States v. Vickers, 540 F.3d 356, 361 (5th Cir.
   2008)). But it is unclear what the majority requires the officers to have
   observed beyond the circumstances present in this case. On the contrary,
   this court has held that evading officers in an area known for crime is enough
   to meet the “low threshold” for a brief investigatory stop. United States v.
   Darrell, 945 F.3d 929, 933–35 (5th Cir. 2019).7
          Furthermore, Supreme Court precedent is in serious tension with the
   majority’s analysis. In Wardlow, the officers had reasonable suspicion after
   observing the defendant flee from police officers in an area known for heavy
   narcotics trafficking. 528 U.S. at 124–25, 120 S. Ct. at 676. That is all. The
   officers witnessed nothing else on the ground that would have connected the
   defendant to narcotics trafficking. Yet, the Supreme Court explained:
          [O]fficers are not required to ignore the relevant characteristics
          of a location in determining whether the circumstances are
          sufficiently suspicious to warrant further investigation.
          Accordingly, we have previously noted the fact that the stop
          occurred in a “high crime area” among the relevant contextual
          considerations in a Terry analysis.
   Id. at 124 (citing Adams v. Williams, 407 U.S. 143, 144, 147–148, 92 S. Ct.
   1921, 1922–24 (1972)). The Court further stated that conduct which is
   “ambiguous and susceptible of an innocent explanation” can justify a Terry
   stop. Id. at 125. In fact, “Terry accepts the risk that officers may stop
   innocent people.” Id. at 126; see also Arvizu, 534 U.S. at 277, 122 S. Ct. at
   753 (“A determination that reasonable suspicion exists, however, need not



          7
              See supra note 6.




                                         26
Case: 21-40091        Document: 00516393399              Page: 27       Date Filed: 07/13/2022




                                          No. 21-40091


   rule out the possibility of innocent conduct.”). But the majority construes
   the Fourth Amendment to require more, shrinking the boundaries articulated
   in Wardlow and disabling officers from responding in high crime areas (and
   thereby endangering law-abiding residents) absent some obscure “observed
   fact.”8       Also important is that Terry does not require “particularized
   suspicion of a particular, specific crime, as distinguished from a particular
   and objective basis for suspecting the detained person or persons of some
   criminal activity.” United States v. Pack, 622 F.3d 383, 383 (5th Cir. 2010)
   (collecting cases). Otherwise, an officer’s reasonable suspicion elevates to
   probable cause.
             The majority’s analysis fails to consider other collective features of
   the stop, including Officer Deleon’s extensive experience in the Police Gang
   Unit. “In assessing reasonableness, ‘due weight’ must be given to the facts
   and inferences viewed ‘in light of [the officer’s] experience.’” Michelletti,
   13 F.3d at 841 (quoting Terry v. Ohio, 392 U.S. 1, 27, 88 S. Ct. 1868, 1883
   (1968)). The Court in Terry emphasized the importance of affording some
   deference to an officer’s seasoned judgment when assessing his suspicion




             8
             The majority cites United States v. McKinney in support of its analysis, which is
   wholly inapposite. 980 F.3d 485, 492 (5th Cir. 2020). There, this court affirmed the
   uncontroversial rule that the mere fact that an area is known for a specific type of criminal
   activity does not support a reasonable inference that anybody found in that area is engaged
   in crime. But it is also uncontroversial that officers may consider “the relevant
   characteristics of a location in determining whether the circumstances are sufficiently
   suspicious.” Wardlow, 528 U.S. at 124, 120 S. Ct. at 676.
           Also note that McKinney rejected a denial of suppression on a bare record and
   remanded the case for factfinding. 980 F.3d at 496–97. Because there had not been an
   evidentiary hearing, the district court made “no credibility determinations” and “the
   record before [the appellate court was] insufficient to determine whether the officers had
   reasonable suspicion.” Id. Whereas here, the district court’s findings are shielded by clear
   error. See also infra note 10.




                                                27
Case: 21-40091        Document: 00516393399               Page: 28       Date Filed: 07/13/2022




                                          No. 21-40091


   post hoc.9 392 U.S. at 12, 88 S. Ct. at 1875 (“[W]e approach the issues in this
   case mindful of the limitations of the judicial function in controlling the
   myriad daily situations in which policemen and citizens confront each other
   on the street.”). At the suppression hearing,10 Officer Deleon testified that,
   based on his experience, it was unusual behavior for an individual to not pull
   over voluntarily after being asked to stop by the police. Further, he knew
   from his extensive law enforcement experience with gangs that the Leopard-
   Up River area was known for gang activity. And because he had previous
   experience with criminals on bicycles, he was aware that the handlebars on
   Alvarez’s bicycle were unusually large compared to the typical bicycle. Yet,
   the officer’s underlying qualities are afforded no credit in the majority’s
   analysis.
           Finally, it is important to reiterate, since the majority did not, 11 that
   Alvarez’s stop was the result of a coordinated “roundup” of gang members.



           9
              The Supreme Court has repeated this admonishment since Terry. See, e.g.,
   Ornelas v. United States, 517 U.S. 690, 699, 116 S. Ct. 1657, 1663 (1996) (“[W]e hasten to
   point out that a reviewing court should take care . . . to give due weight to inferences drawn
   from those facts by resident judges and local law enforcement officers.”); id. (“[A] police
   officer views the facts through the lens of his police experience and expertise.”); Arvizu,
   534 U.S. at 273, 122 S. Ct. at 750–51 (“[In assessing whether there is reasonable suspicion,
   officers are allowed] to draw on their own experience and specialized training to make
   inferences from and deductions about the cumulative information available to them that
   might well elude an untrained person.” (internal quotation marks omitted)).
           10
               Special deference is owed to the trial court where, as here, the trial court heard
   live oral testimony. Ornelas, 517 U.S. at 700, 116 S. Ct. at 1663 (“An appeals court should
   give due weight to a trial court’s finding that the officer was credible and the inference was
   reasonable.”); United States v. Michalik, 5 F.4th 583, 588 (5th Cir. 2021), cert. denied,
   142 S. Ct. 910 (2022) (“Our review is particularly deferential where denial of the
   suppression motion is based on live oral testimony because the judge had the opportunity
   to observe the demeanor of the witnesses.” (quoting United States v. Aguirre, 664 F.3d 606,
   612 (5th Cir. 2011))).
           11
             Cf. Maj. Op. at 15–16 n.15. The majority defensively contends that it did in fact
   note that the stop was a result of a roundup of gang members. But the point is not the




                                                28
Case: 21-40091        Document: 00516393399              Page: 29       Date Filed: 07/13/2022




                                          No. 21-40091


   Officer Deleon testified that such “roundups” often involve enhanced
   danger to police officers and increased risk of violence because officers are
   targeting known criminals. Officer and citizen safety have consistently been
   relevant considerations in the reasonable suspicion analysis. Reviewing
   courts must “look to the reality that the setting in which the police officer
   acts may reasonably and significantly affect his decisional calculus.” United
   States v. Rideau, 969 F.2d 1572, 1576 (5th Cir. 1992). And when an officer is
   unsure whether an individual is dangerous, a “minimally intrusive action” to
   ensure the safety of the public and the officers does not constitute a
   constitutional violation. Id. See also Michelletti, 13 F.3d at 844 (“Surely the
   constitutional legitimacy of a brief patdown . . . may and should reflect the
   horrendously more violent society in which we live, twenty-five years after
   Terry.”); United States v. Sanders, 994 F.2d 200, 207 (5th Cir. 1993). The
   heightened danger inherent in this encounter should be considered among
   the factors supporting the prophylactic reasonableness of the officer’s
   suspicion.
           The majority suggests that officers can only consider danger to police
   officers and the public when determining whether to conduct a “frisk.” Maj.
   Op. at 15–16 n.15. On the contrary, our precedent does not limit safety
   concerns to frisks.12 Here, based on what Officer Deleon knew at the time


   majority’s cursory reference to the fact of the round-up, but the absence of that fact from
   the majority’s assessment of reasonable suspicion.
           12
              United States v. Hensley, 469 U.S. 221, 105 S. Ct. 675, 680–84 (1985) (authorizing
   Terry stops for “investigation of past crimes,” particularly in the context of “felonies or
   crimes involving a threat to public safety”); Florida v. J.L., 529 U.S. 266, 272, 120 S. Ct.
   1375, 1379 (2000) (acknowledging that “[o]ur decisions recognize the serious threat that
   armed criminals pose to public safety” while declining to modify the standard for a Terry
   stop for illegal gun possession); Rodriguez v. United States, 575 U.S. 348, 356, 135 S. Ct.
   1609, 1616 (2015) (noting that “the government’s officer safety interest stems from the
   mission of the stop itself” (internal quotation marks omitted)); Darrell, 945 F.3d at 936
   (considering that “retreat may be a tactical strategy for an armed suspect who wishes to




                                                29
Case: 21-40091        Document: 00516393399                Page: 30        Date Filed: 07/13/2022




                                           No. 21-40091


   and based on his experience dealing with gang members, he reasonably
   believed that Alvarez matched the description of a wanted criminal who was
   evading law enforcement in a high crime area where he had previously been
   seen.    Without acknowledging the heightened risk, the majority faults
   Officer Deleon for conducting an investigatory stop to dispel his suspicion
   that this man was wanted and dangerous rather than just letting him flee. 13
   Adams, 407 U.S. at 146, 92 S. Ct. at 1923 (“A brief stop of a suspicious
   individual, in order to determine his identity or to maintain the status quo
   momentarily while obtaining more information, may be most reasonable in
   light of the facts known to the officer at the time.”); Glover, 140 S. Ct. at
   1189–90 (officers may use principles of common sense to make inferences
   supporting suspicion).




   harm the police” when holding that a stop was justified); McKinney, 980 F.3d at 495
   (considering whether the “officers . . . fear[ed] for their safety” before holding that there
   was no reasonable suspicion for the stop). See also Hiibel v. Sixth Jud. Dist. Ct. of Nevada,
   Humboldt Cty., 542 U.S. 177, 197, 124 S. Ct. 2451, 2465 (2004) (Breyer, J., dissenting) (“At
   the same time, it recognized that in certain circumstances, public safety might require a
   limited ‘seizure,’ or stop, of an individual against his will.”).
           13
             The Supreme Court has characterized the search for wanted criminals as a
   “strong government interest.”
           [W]here police have been unable to locate a person suspected of
           involvement in a past crime, the ability to briefly stop that person, ask
           questions, or check identification in the absence of probable cause
           promotes the strong government interest in solving crimes and bringing
           offenders to justice . . . . Particularly in the context of felonies or crimes
           involving a threat to public safety, it is in the public interest that the crime
           be solved and the suspect detained as promptly as possible. The law
           enforcement interests at stake in these circumstances outweigh the
           individual’s interest to be free of a stop and detention that is no more
           extensive than permissible in the investigation of imminent or ongoing
           crimes.
   Hensley, 469 U.S. at 229, 105 S. Ct. at 680.




                                                  30
Case: 21-40091        Document: 00516393399               Page: 31       Date Filed: 07/13/2022




                                          No. 21-40091


           Finally, and gratuitously, the majority sua sponte concludes that the
   descriptive information provided to Officer Deleon and his partner via the
   “roundup” packets could not contribute to reasonable suspicion because the
   government did not establish that any prior suspicion “vested” via the
   collective knowledge doctrine. The majority’s gratuitous ruling is useless
   dicta. The government hardly broached, and in fact, disclaimed its reliance
   on this doctrine, and Alvarez never raised this argument in the district court
   or on appeal.14 In fact, if Alvarez had raised this argument on appeal, we
   would likely deem it forfeited. See Martinez v. Texas Dep’t of Crim. Just.,
   300 F.3d 567, 573 (5th Cir. 2002).                Yet, this discourse illustrates the
   majority’s tendency to view the record before us in the light least favorable to
   the government.
           For the foregoing reasons, I respectfully dissent.




           14
               The government briefly acknowledges the collective knowledge doctrine in
   passing, but importantly, Alvarez does not. Furthermore, the district court never
   considered the collective knowledge doctrine because the theory was never presented
   below. United States v. Alvarez, No. 2:20-CR-41, 2020 WL 5984078, at *2 (S.D. Tex.
   Oct. 8, 2020). The majority asserts that the district court “relied, in part,” on the
   collective knowledge doctrine, but the only mention of “collective knowledge” in the
   district court’s opinion is within its articulation of the standard for reasonable suspicion.
   Specifically, it innocuously noted that “a court must look to the ‘totality of the
   circumstances and the collective knowledge and experience of the officer or officers.’” Id.
   (citing United States v. Estrada, 459 F.3d 627, 631–32 (5th Cir. 2006)) (emphasis added).
   (Estrada was also not about the collective knowledge doctrine.) That is the full extent of the
   district court’s consideration of the matter.




                                                31